Citation Nr: 1432613	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  10-31 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.

2.  Entitlement to an increased disability rating in excess of 10 percent for scapholunate dissociation of the left wrist with early arthritis (left wrist disability).

3.  Entitlement to an increased disability rating in excess of 10 percent for a lumbar strain (back disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from November 1990 to October 1994.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from June 2008 and January 2012 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a May 2014 videoconference hearing before the undersigned Veterans Law Judge at the VA office in San Antonio, Texas.  A transcript of the hearing is associated with the claims folder.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.


FINDINGS OF FACT

1.  A June 2007 rating decision denied service connection for tinnitus; the Veteran did not file a timely notice of disagreement, nor was any new evidence or service records received within the year following that decision.

2.  The evidence associated with the claims file subsequent to the June 2007 rating decision does not relate to an unestablished fact necessary to establish the tinnitus claim, so does not raise a reasonable possibility of substantiating a claim for service connection for tinnitus.

3.  The evidence does not demonstrate ankylosis, either favorable or unfavorable, of the left wrist.  

4.  Prior to May 28, 2008, the Veteran's service-connected back disability was manifested by forward flexion to no less than 90 degrees, accounting for pain on motion and after repetition; combined range of motion to no less than 240 degrees, accounting for pain on motion and after repetition; no muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour; no vertebral fractures; and no incapacitating episodes.  

5.  From May 28, 2008, forward, the Veteran's service-connected back disability manifested forward flexion greater than 30 degrees, but not greater than 60 degrees.


CONCLUSIONS OF LAW

1.  The June 2007 rating decision, which denied service connection for tinnitus, became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  The evidence received subsequent to the June 2007 rating decision is not new and material to reopen the claim of entitlement to service connection for tinnitus.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).

3.  The criteria for an increased disability rating in excess of 10 percent for scapholunate dissociation of the left wrist with early arthritis have not been met for any period.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5214, 5215 (2013).

4.  The criteria for an increased disability rating in excess of 10 percent for a lumbar strain have not been met for the period prior to May 28, 2008.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243, 5003 (2013).

5.  Resolving reasonable doubt in favor of the Veteran, the criteria for a 20 percent disability rating for a lumbar strain have been met for the period from May 28, 2008, forward.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243, 5003 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Tinnitus

In October 2006, the Veteran filed an initial claim of entitlement to service connection for tinnitus.  The claim was denied in a June 2007 rating decision, which found that the evidence did not demonstrate a nexus between the current tinnitus and acoustic trauma during active service.  The Veteran did not file a timely notice of disagreement (NOD), and no evidence or new service records were received within one year of the RO decision.  38 C.F.R. § 3.156(b) and 3.156 (c) (2013).  Consequently, the June 2007 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

In November 2011, the Veteran filed a request to reopen his claim of entitlement to service connection for tinnitus.  In the January 2012 rating decision that is the subject of this appeal, the RO denied reopening of the claim.  

Based on the procedural history outlined above, the issue for consideration with respect to the Veteran's claim is whether new and material evidence has been received to reopen the claim of entitlement to service connection for tinnitus.  The Board must make an independent determination in this regard.     

As noted above, in the January 2012 rating decision on appeal, the RO denied reopening of the claim.  Notwithstanding the determination of the RO regarding reopening or not reopening the claim, the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  

"New" evidence is defined as evidence not previously received by agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been received, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (eliminating the previous requirement of a well-grounded claim).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki,
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. At 118.  The evidence received to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In this case, the evidence of record at the time of the last final denial of the tinnitus claim in June 2007 included a June 2007 VA examination report indicating that the Veteran reported the onset of tinnitus in 1997, three years after service separation, and in which the VA examiner opined that the Veteran's tinnitus was not at least as likely as not related to active service.  The examiner reasoned that the service treatment records, including the separation examination report, showed normal hearing, and his current hearing was also within normal limits.  

Based on the foregoing, in the June 2007 rating decision, the RO denied service connection for tinnitus because the evidence at that time did not show a nexus between the current tinnitus and active service.  

Based on the above, in order to reopen his claim, the record must show the receipt, since the June 2007 final disallowance, of non-redundant and non-cumulative evidence establishing a nexus between the current tinnitus and active service.

Here, following the June 2007 final disallowance, the Veteran submitted numerous lay statements regarding his exposure to noise during military service, as well as articles regarding the effects of noise exposure on hearing acuity.  In addition, the Veteran provided testimony at the May 2014 Board hearing, stating that although he experienced tinnitus during service, he felt that it was normal and so he did not report it.   

It is important for the appellant to understand that although the evidence is new, in that it was not associated with the claims file prior to the last final denial in June 2007, it is not material because it does not relate to an unestablished fact necessary to substantiate the claim - that there is a medical nexus between the current tinnitus and active service - and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for tinnitus.  

Therefore, although the Board does not doubt that the Veteran experienced acoustic trauma during active service, the Board finds that the new and material criteria under 38 C.F.R. §§ 3.156(a) have not been satisfied, and the claim of entitlement to service connection for tinnitus cannot be reopened.

Disability Rating Criteria

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range-of-motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  38 C.F.R. § 4.59.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2013).  As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Left Wrist Disability Rating

In this case, the Veteran is in receipt of a 10 percent disability rating for a disability of the left wrist for the entire rating period on appeal.  He contends that he is entitled to a higher disability rating because he states that his wrist has no backward motion because the bones in his wrist were removed.  He also testified at the Board hearing that he has difficulty picking things up and sometimes drops things due to wrist pain.  His representative stated that he has between 20 and 30 degrees of flexion and no dorsiflexion.  The Veteran is right-handed.  

The Veteran's left wrist disability has been evaluated under Diagnostic Code 5214, found in the Schedule of Ratings for the Musculoskeletal System.  38 C.F.R. § 4.71a.  Diagnostic Code 5214 addresses ankylosis of the wrist.  Where ankylosis is unfavorable, in any degree of palmar flexion, or with ulnar or radial deviation, a 40 percent rating is for application for the minor appendage.  Where ankylosis is in any other position, except favorable, a 30 percent rating is for application for the minor appendage.  Where ankylosis is favorable in 20 degrees to 30 degrees dorsiflexion, a 20 percent rating is for application for the minor appendage.  Extremely unfavorable ankylosis will be rated as loss of use of hands under Diagnostic Code 5125.  See 38 C.F.R. § 4.71a, Diagnostic Code 5214.

Also relevant to this case is Diagnostic Code 5215, which addresses limitation of wrist motion.  Under Diagnostic Code 5215, a 10 percent disability rating is assigned where dorsiflexion is less than 15 degrees, or where palmar flexion is limited in line with forearm.  The 10 percent rating is the maximum rating available for limitation of wrist motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5215.

The standardized description of joint measurements is provided in Plate I under 38 C.F.R. § 4.71a.  For VA purposes, normal dorsiflexion of the wrist is from 0 to 70 degrees, and normal palmar flexion is from 0 to 80 degrees.  Normal radial deviation of the wrist is from 0 to 20 degrees, and normal ulnar deviation is from 0 to 45 degrees.  38 C.F.R. § 4.71.

As the Veteran is in receipt of the maximum rating available for limitation of motion of the left wrist, in order to warrant a higher rating, it must be shown that there is ankylosis (complete bony fixation) of the left wrist that is at least in the favorable position. 

Ankylosis is defined as the "[s]tiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint."  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996), quoting Stedman's Medical Dictionary 87 (25th ed. 1990). 

Turning to the evidence relevant to the rating period on appeal, the Veteran underwent a proximal row carpectomy, radial styloidectomy, and nerve resection in June 2011.  He was awarded a temporary 100 percent disability rating from June 1, 2011 to September 30, 2011 for surgical treatment requiring convalescence.  Thus, the Board will consider the period from October 1, 2011, forward.  

The Veteran was afforded a VA examination in December 2011.  The Veteran stated that his June 2011 surgery had helped somewhat.  A September 2011 x-ray study showed small osseous fragment along the dorsum of the wrist, mild soft tissue swelling, and no bony erosions.  The Veteran denied flare-ups of pain.  

On physical examination at the December 2011 VA examination, palmar flexion was to 10 degrees with objective evidence of pain beginning at 10 degrees, and dorsiflexion was to 20 degrees with pain at 20 degrees.  Range of motion remained the same after three repetitions of range of motion testing.  In other words, there was no additional loss of motion of the wrist following repetitive-use testing.  However, the examiner did note additional functional loss after repetitive use, including less movement than normal, weakened movement, pain on movement, and swelling.  There was tenderness or pain on palpation to the left wrist.  Muscle strength was normal.  There was no ankylosis of the wrist joint.  As a result of the June 2011 surgery, the VA examiner noted residual pain, limited motion, and weakness of grip strength.  With regard to work limitations, the VA examiner stated that the Veteran's wrist strength and motion were decreased.  

A May 2012 VA treatment note indicates that the Veteran denied wrist pain.  He stated that he had been wearing a brace made by his occupational therapist to help with extension infrequently.  He had also completed physical and occupational therapy for strengthening.  He stated that he was back at work and had minimal complaints of fatigue with repetitive motion.  He reported exacerbations of pain that required one week of Naproxen, which occurred every one or two months.  On physical examination, extension (dorsiflexion) was 15 to 20 degrees, flexion was 10 to 15 degrees, there was limited radial deviation, and accentuated ulnar deviation.  The VA clinician advised the Veteran to continue his range of motion therapy and use the brace for comfort, noting that his strength had returned and that he could work without restrictions.  
  
Based on the lay and medical evidence of record, the Board finds that Diagnostic Code 5214 does not allow for a disability rating in excess of 10 percent, as ankylosis of the wrist, either favorable or unfavorable, has not been demonstrated by the evidence.  Indeed, the VA examiner specifically found no evidence of ankylosis on physical examination, and the measured ranges of motion are inconsistent with a finding of ankylosis, as motion has always been demonstrated clinically.

The Board has also considered whether any alternate diagnostic codes might serve as a basis for a higher disability rating.  As discussed above, Diagnostic Code 5215 provides ratings based on limitation of motion of the wrist, but the Veteran is already in receipt of the maximum possible disability rating for limitation of motion of the wrist joint.  Moreover, the Veteran's dorsiflexion (extension) and palmar flexion measurements do not even meet the criteria for the currently assigned 10 percent disability rating under Diagnostic Code 5215.  Dorsiflexion, at worst, has been limited to 15 degrees, even with pain and after repetition.  Palmar flexion has also been no worse than 10 degrees, even with pain and after repetition.  Therefore, Diagnostic Code 5215 does not allow for a higher disability rating for any part of the rating period on appeal.

Diagnostic Code 5003 provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (Diagnostic Code 5215, etc.).  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  A 20 percent disability rating is only available when there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Here, the Board finds that Diagnostic Code 5003 does not allow for a higher disability rating.  Only one major joint (the left wrist) is involved, and there have been no incapacitating exacerbations, so a 10 percent disability rating is the maximum available disability rating available under Diagnostic Code 5003.  

In reaching its finding that the evidence does not demonstrate the criteria for an increased disability rating in excess of 10 percent for any period, the Board has considered any additional functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint in determining that a rating in excess of 10 percent is not warranted.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. 202.  

Here, the Board notes the Veteran's report of limited or no dorsiflexion of the wrist and difficulty lifting and dropping things due to pain, as described above, and has considered additional limitations of motion due to pain or other orthopedic factors as limiting motion where the pain begins or where the evidence shows such factors limit functional use.  See VAOPGCPREC 9-98 (painful motion is considered limited motion at the point that the pain actually sets in).  

In this case, the VA examiner noted no additional loss of motion after repetition, and in May 2012, the Veteran reported minimal complaints of fatigue with repetitive motion.  Therefore, even taking pain and additional functional loss after repetitive use into consideration, the criteria for a disability rating in excess of 10 percent are not met.  Indeed, as noted above, the range of motion measurements recorded throughout the rating period on appeal do not even meet the criteria for a compensable disability rating.  Therefore, even if the pain and weakened grip reported by the Veteran is taken into consideration, the range of motion measurements still do not meet the criteria for a higher disability rating.  In fact, it is important for the Veteran to understand that without taking into consideration his pain and the limitations on his daily activities, the current findings would not always meet the requirements of the current disability evaluation, let alone a higher evaluation, especially in light of the noncompensable loss of motion of the wrist.        

The specific clinical measures of ranges of motion, including examiner's findings and opinions regarding additional limitations of motion due to such factors, have been weighed and considered by the Board.  Such specific measures and findings are of more probative value in determining specific ranges of motion than are general histories or general descriptions of symptoms of pain or limitations, such as this Veteran's report of pain and inability to use his wrist.  Therefore, the overall evidence does not show that pain or other factors have resulted in additional functional limitation or limitation of motion such as to enable a finding that the disability picture more nearly approximates a disability rating in excess of 10 percent.

While the Board understands the Veteran's central concern that he has a debilitating left wrist disability, it is important for him to understand that the current 10 percent disability evaluation indicates a significant impact on the Veteran's functional ability.  In other words, if he had no problems, there would be no basis for the current 10 percent evaluation.  Such a disability evaluation assigned by VA recognizes the Veteran's painful motion and limitation on daily activities, indicating a 10 percent reduction in the Veteran's ability to function due to his left wrist disability.  The critical question in this case, however, is whether the problems the Veteran has cited meet the next highest level under the rating criteria (in excess of 10 percent).  For reasons cited above, they do not, at this time.  As discussed above, without taking into consideration the problems associated with this disability, the current evaluation could not be justified, let alone a higher evaluation, specifically in light of the noncompensable dorsiflexion and palmar flexion measurements.

For these reasons, the Board finds that the weight of the evidence is against a finding of an increased disability rating in excess of 10 percent for the left wrist disability for any period.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

Back Disability Rating

The Veteran is in receipt of a 10 percent disability rating for a back disability (lumbar strain) for the entire increased rating period on appeal under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5237.  He contends that his back disability is more appropriately evaluated under Diagnostic Code 5243, and that he is entitled to a higher rating due to symptoms including occasional "locking up" of his back resulting in an inability to move and daily back spasms.  

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the Spine provides a 
10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range-of-motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is provided for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range-of-motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is provided for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2) (See also Plate V) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range-of-motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range-of-motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range-of-motion.

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range-of-motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range-of-motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range-of-motion is normal for that individual will be accepted.

Note (4) instructs to round each range-of-motion measurement to the nearest five degrees.

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a. 

The Diagnostic Codes for the spine are as follows: 5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis or segmental instability; 
5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also DC 5003); 5243 Intervertebral disc syndrome.

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (effective September 26, 2003) provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 
6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 
12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.

Reviewing the evidence relevant to the rating period on appeal, at a June 2007 VA examination, the Veteran reported constant back pain, worse at some times than others, but denied true periods of flare-up.  He denied any radicular symptoms, and said that he had not been hospitalized or missed work due to back pain in the past year.  He stated he occasionally took anti-inflammatory medications, with some relief.  He did not wear a back brace.  Physical examination revealed forward flexion to 90 degrees, extension to 30 degrees, bilateral lateral flexion to 30 degrees, and bilateral lateral rotation to 30 degrees, with a slight increase in pain at the extreme of forward flexion and extension.  Range of motion testing was repeated ten times with no increase in pain, weakness, fatigability, lack of endurance, incoordination, or loss of range of motion.  An x-ray study showed no significant arthritic changes.  The diagnosis was chronic lumbar spine muscular ligamentous strain.  

A September 2007 VA treatment note indicates the Veteran reported worsening low back pain that waxed and waned and was worse after activity.  More recently, he stated he had experienced severe back pain for ten days with no inciting event.  He had received a steroid injection the prior week with little relief.  He denied leg pain.  On physical examination, forward flexion was slow, but he was able to touch his toes.  An x-ray study showed degenerative disc disease with mild spurring, and no spondylolisthesis.  The VA clinician assessed mild to moderate degenerative disc and degenerative joint disease of the lumbar spine, and stated he was not a candidate for back surgery.  

In an October 2007 statement, the Veteran's wife stated that the Veteran experiences unpredictable back pain, and, at times, is barely able to get out of bed due to pain.  She stated that it was sometimes painful for him to get up out of a sitting position, and that he had difficulty driving.  She stated that these types of episodes lasted for two to three weeks.  Further, she said that the Veteran switched jobs from truck driving to one that did not require so much physical activity or driving. 

That same month, the Veteran's physical therapist observed flexion and extension within normal limits, with pain at the end-range of extension.   

The Veteran was afforded a VA examination in May 2008.  He reported increasing episodes of back spasms, and stated that he used to have longer periods of time during which his back did not bother him, but now those times were less frequent.  It was noted that he had experienced a flare-up in March 2008 for which he sought treatment at the emergency room and was treated with pain medication.  He denied leg pain, numbness, or tingling.  In addition to the constant back pain, he reported occasional sharp pain which he rated at a 7 or 8 out of 10 in severity, triggered by prolonged sitting or standing.  He described flare-ups as occurring once or twice per month and lasting three or four days, and said that he could not do anything during these flare-ups.  The Veteran stated that he missed one day of work in the past year due to back pain.  He did not use any assistive devices, and said he was able to perform his job without difficulty.

On physical examination in May 2008, flexion was to 90 degrees with sharp pain beginning at 55 degrees (it was noted that he had to use his hands to climb up back into an upright position), extension was to 30 degrees with pain, left lateral flexion was to 30 degrees, right lateral flexion was to 25 degrees, and bilateral lateral rotation was to 30 degrees.  He had difficulty performing three repetitions of range of motion testing, complaining of pain and lack of endurance with the motions.  However, he was able to flex to 90 degrees each time.  There was some muscle spasm present, but no guarding, a normal gait pattern, and normal lumbar lordosis.  Neurological examination of the lower extremities was normal.  The VA examiner assessed a chronic lumbar strain.

A February 2009 VA treatment note indicates the Veteran sought treatment for an increase in spasms since turning the wrong way at work a few days prior.  He was ambulatory with a slight limp.  An x-ray study showed degenerative osteophytosis and disc space narrowing, but no significant change since June 2007.  

In April 2009, the Veteran reported daily back pain at a level of 7 or 8 out of 10 in severity.  Aggravating factors included lifting and prolonged positions.  Range of motion was noted to be at approximately 50 percent of normal with end-range pain.  Neurological examination was normal.  The VA clinician assessed chronic low back pain, moderate irritability, moderate severity, with no radicular signs.  

An April 2010 VA treatment note indicates the low back pain was chronic but stable.  
  
Based upon these findings and the lay evidence of record, the Board finds that the evidence is at least in equipoise as to whether the assignment of an increased rating of 20 percent for the back disability is warranted from May 28, 2008, forward.  As noted above, in order to be eligible for a disability rating in excess of 10 percent, the evidence must demonstrate forward flexion of the thoracolumbar spine 60 degrees or less, combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, or incapacitating episodes of intervertebral disc syndrome of at least 2 weeks in duration.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Here, on May 28, 2008, at the VA examination, flexion was measured to 90 degrees, but sharp pain began at 55 degrees.  As noted above, painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98.  In addition, in April 2009, range of motion was noted to be at about 50 percent of normal, or limited to approximately 45 degrees of flexion.  Resolving reasonable doubt in favor of the Veteran, the Board finds that a 20 percent disability rating is warranted from May 28, 2008, forward, the date that the evidence first demonstrated the criteria for a higher disability rating.  

Prior to May 28, 2008, the Board finds that the weight of the evidence is against an increased disability rating.  Namely, prior to that date, flexion was unlimited, even taking pain into consideration and following repetition.  Combined range of motion was no worse than 240 degrees when taking pain into consideration and following repetition.  Moreover, the evidence of record prior to May 28, 2008, does not demonstrate muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour.  Finally, the evidence does not suggest nor has the Veteran contended that he has been ordered to bed rest by a physician at any time during the rating period on appeal.                

In reaching its finding that the evidence did not show flexion to 60 degrees or combined range of motion to 120 degrees or less for the period prior to May 28, 2008, the Board has considered any additional functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint in determining that a rating in excess of 10 percent is not warranted prior to May 28, 2008.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. 202.  

Here, the Board notes the Veteran's report of constant pain, locking up of the back, and back spasms, and has considered additional limitations of motion due to pain or other orthopedic factors as limiting motion where the pain begins or where the evidence shows such factors limit functional use.  See VAOPGCPREC 9-98 (painful motion is considered limited motion at the point that the pain actually sets in).  

In this case, however, prior to May 28, 2008, although the Veteran had some pain with motion, he was able to repeat range of motion testing ten times with no decrease in motion or additional functional limitation.  Therefore, even taking pain into consideration, the flexion measurements do not meet the criteria for a disability rating in excess of 10 percent prior to May 28, 2008.  Indeed, the range of motion measurements recorded at the 2007 VA examination do not even meet the criteria for a compensable disability rating.  Therefore, even if the pain reported by the Veteran is taken into consideration, the range of motion measurements still did not meet the criteria for the next higher rating category.  In fact, it is important for the Veteran to understand that without taking into consideration his pain, the findings prior to May 2008 would not always meet the requirements of the 10 percent disability evaluation then assigned, let alone a higher evaluation.        

As noted above, the specific clinical measures of ranges of motion, including examiner's findings and opinions regarding additional limitations of motion due to such factors, have been weighed and considered by the Board.  Such specific measures and findings are of more probative value in determining specific ranges of motion than are general histories or general descriptions of symptoms of pain or limitations, such as this Veteran's report of constant pain.  Therefore, the overall evidence does not show that pain or other factors resulted in additional functional limitation or limitation of motion (flexion to 60 degrees or less, combined range of motion 120 degrees or less, or muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour) such as to enable a finding that the disability picture more nearly approximated the next-higher, 20 percent, evaluation under the General Rating Formula for Diseases and Injuries of the Spine prior to May 28, 2008.

Next, the Board has considered whether an increased disability rating in excess of 10 percent is warranted under Diagnostic Code 5243 based on incapacitating episodes for the period prior to May 28, 2008.  As previously mentioned, Diagnostic Code 5243 deals with IVDS.  In this case, x-ray studies have demonstrated degenerative disc disease.  However, in order to meet the criteria for a compensable rating under this diagnostic code, the evidence must show that a physician ordered bed rest to treat the disorder.  In this case, the Veteran has consistently denied incapacitating episodes.  Moreover, there are no physician's orders or other evidence in the claims file that the Veteran's doctors prescribed bed rest; therefore, he does not meet the criteria for a higher rating under DC 5243 for the period prior to May 28, 2008.    

The Board has also considered whether any alternate diagnostic codes might serve as a basis for an increased rating.  In this regard, the RO rated the Veteran's back disability under Diagnostic Code 5237, which addresses lumbosacral strain.  Diagnostic Code 5003 addresses degenerative arthritis.  However, in this case, the maximum evaluation possible under Diagnostic Code 5003 is 10 percent, as only one major joint or group of minor joints is involved in this claim.  Therefore, it does not allow for a higher evaluation.  Diagnostic Code 5242 is potentially applicable as it also addresses degenerative arthritis.  However, disabilities evaluated under this code are evaluated under the General Rating Formula for Diseases and Injuries of the Spine, as discussed above.  Disabilities evaluated under Diagnostic Codes 5235, 5236, 5238, 5239, 5240, and 5241 are not applicable; even if they were, disabilities under these codes are evaluated under the General Rating Formula for Diseases and Injuries of the Spine, as discussed above.  There are no other applicable codes available for consideration.  

The Board has also contemplated whether any separate evaluations are applicable here for additional disability or neurological disorders associated with the service-connected back disability.  However, the Veteran has not reported any neurological symptoms in the lower extremities.  Moreover, neurological and sensory examination of the lower extremities has been normal.  Further, there has been no diagnosis of radiculopathy in the current treatment records or VA examinations.  There have been no other reports of other disabilities associated with the back disability.  

For these reasons, the Board finds that the weight of the evidence is against a finding of an increased evaluation in excess of 10 percent for the back disability for the rating period prior to May 28, 2008.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

However, with the resolution of reasonable doubt in favor of the Veteran, the Board finds that a higher 20 percent disability rating is warranted from May 28, 2008, forward.  

Extraschedular Consideration

In addition to the foregoing, the Board has considered whether referral for an extraschedular evaluation is warranted for the Veteran's left wrist and back disabilities.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Veteran's left wrist disability has manifested in arthritis, limitation of motion, including due to pain, and decreased grip strength.  The rating criteria specifically contemplate such symptomatology.  The schedular rating criteria specifically provide ratings for such noncompensable limitation of motion due to painful arthritis (Diagnostic Code 5003, 38 C.F.R. § 4.71a), and contemplate ratings based on limitation of motion (Diagnostic Code 5215, 38 C.F.R. § 4.71a), including motion limited due to orthopedic factors such as pain, guarding of movement, and fatigability (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca).  In this case, comparing the Veteran's disability level and symptomatology of the left wrist to the rating schedule, the degree of disability of the left wrist throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.  

Next, the Veteran's back disability has manifested in pain, spasms, and limited motion.  The schedular criteria for rating the back disability (General Rating Formula for Diseases and Injuries of the Spine) specifically provide for ratings based on the presence of painful arthritis; limitations of motion of the spine (including due to pain and other orthopedic factors; see 38 C.F.R. §§ 4.40 , 4.45, 4.59; see also DeLuca); other clinical findings such as muscle spasm, guarding, abnormal gait, and abnormal spinal contours; and on the basis of incapacitating episodes.  In this case, comparing the Veteran's disability level and symptomatology of the back to the rating schedule, the degree of disability of the back throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.  

Beyond the above, the Board has considered the issue of whether unemployability (TDIU) has been raised by the record.  In this regard, the Board must note no indication that the issue of TDIU has been raised by this record.  Although the Veteran's wife indicated that he switched jobs due to problems with his back, neither the Veteran nor his wife have indicated that he is unable to work at all due to his left wrist or back disabilities (nor does the evidence of record suggest this).   

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on her daily life.  In the absence of exceptional factors associated with the left wrist disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (2009).  

In timely September 2007 and November 2011 letters, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, what information and evidence must be submitted by the Veteran, and what information or evidence VA will attempt to obtain.  The letters informed the Veteran of the requirements needed to establish an increased evaluation for a service-connected disability, advised the Veteran that VA used a published schedule for rating disabilities that determined the rating assigned, and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  In addition, the letters described how VA determines disability ratings and effective dates.  The November 2011 letter also advised the Veteran as to the reason his tinnitus claim was previously denied, and informed him that he would need new and material evidence to reopen the tinnitus claim.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, VA examinations and opinions, and the Veteran's statements, including his testimony at the May 2014 Board hearing.

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the May 2014 Board hearing, the undersigned Veterans Law Judge asked questions pertaining to the criteria necessary for establishing his claims, including regarding specific evidence that may help substantiate his claims.  Moreover, neither the Veteran, nor his representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.
  
The Veteran has been afforded adequate examinations on the issues of increased ratings for his service-connected wrist and back disabilities.  VA provided the Veteran with examinations in June 2007, May 2008, and December 2011, as described above.  The Veteran's history was taken, and complete examinations with clinical measures were conducted, to include x-ray studies.  Conclusions reached and diagnoses given were consistent with the examination reports, including notation of whether there were additional losses of ranges of motion due to factors such as painful motion, weakness, impaired endurance, incoordination, or instability.  For these reasons, the Board finds that the Veteran has been afforded adequate examinations on the issues of increased ratings for his service-connected wrist and back disabilities.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The Board acknowledges that no VA examination or opinion has been obtained with regard to the tinnitus claim.  However, in the context of claims to reopen, the duty to provide an examination or obtain an opinion is a "conditional or provisional duty."  Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007); see also 38 C.F.R. § 3.159(c).  In this case, the Board has determined that new and material evidence has not been received to reopen the tinnitus claim.  Thus, VA's duty to provide an examination or obtain an opinion with regard to the tinnitus claim is extinguished.  Woehlaert, 21 Vet. App. at 463.

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

New and material evidence not having been received, the appeal to reopen the claim of entitlement to service connection for tinnitus is denied.

A disability rating in excess of 10 percent for scapholunate dissociation of the left wrist with early arthritis is denied.

A disability rating in excess of 10 percent for lumbar strain, for the period prior to May 28, 2008, is denied.

A 20 percent disability rating for lumbar strain, from May 28, 2008, is granted.  


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


